DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goeoetz (U.S. PGPub 2017/0062672) in view of Yeon (U.S. PGPub 2019/0181181), Kunii (U.S. PGPub 2002/0047519), Ando (U.S. PGPub 2019/0241805), and Chen (U.S. Pat. 9472734).
Regarding claim 1, Regarding the limitation “for a micro light-emitting diode (LED) display”, the claim recitation has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ478, 481 (CCPA 1951). In the instant case, the preamble merely recites the intended use of the color conversion structure, wherein the prior art can meet this future limitation by merely being capable of such intended use.
Goeoetz teaches a method of manufacturing a color conversion structure ([0003]), the method comprising: applying a paste for a partition wall, which contains a reflective material ([0026]) onto a substrate in a form of a lattice (Figs. 3C-3D, [0070]-[0071]); sintering the paste for a partition wall to form a partition wall structure (Fig. 3E, [0072]); injecting a paste containing a color conversion material into the lattice (Fig. 3F, [0073]); sintering the paste containing a color conversion material ([0073]); separating the partition wall structure from the substrate (Fig. 3G).
Goeoetz does not explicitly teach wherein the paste for a partition wall is a glass paste comprising a glass powder; dividing the lattice in the partition wall structure into a plurality of lattice groups, each having three adjacent lattices, injecting a first glass paste containing a first color conversion 
Kunii teaches wherein a partition layer is formed of glass paste comprising glass powder which is formed into a lattice and used to contain phosphor ([0050]-[0053]).
Ando teaches a glass paste comprising a color conversion material and a glass powder ([0054], [0060]).
Yeon teaches a lattice shaped partition (Figs. 2-6, 45, [0026]); dividing the lattice in the partition wall structure into a plurality of lattice groups, each having three adjacent lattices (Fig. 2, pixels 10, [0023]; Fig. 3, Fig. 6; adjacent lattices 51, 52, 53); injecting a first paste containing a first color conversion material into a first lattice of each of the plurality of lattice groups and a second glass paste containing a second color conversion material into a second lattice of each of the plurality of lattice groups (Fig. 14, 51, 53); and bonding a light blocking film configured to block light of a predetermined wavelength on the lattices of the partition wall structure into which the first glass paste and the second glass paste are injected (61, 62, [0043], [0056]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yeon, Kunii, and Ando with Goeoetz such that the paste for a partition wall is a glass paste comprising a glass powder; dividing the lattice in the partition wall structure into a plurality of lattice groups, each having three adjacent lattices, injecting a first glass paste containing a first color conversion material and a glass powder into a first lattice of each of the plurality of lattice groups, and injecting a second glass paste containing a second color conversion material and a glass powder into a second lattice of each of the plurality of lattice groups; and bonding a 
Goeoetz does not explicitly teach wherein a third lattice of each of the plurality of lattice groups is formed as an empty space in which any material is not accommodated. Yeon teaches wherein a third lattice of each of the plurality of lattice groups is a blue LED formed without a wavelength conversion material ([0044]). 
Chen teaches a micro-LED display with a sub-pixel structure dividing the structure into a plurality of groups (Fig. 3A), wherein a first and second lattice of the groups are formed with a wavelength conversion layer, wherein no wavelength conversion material is formed over the blue sub-pixel (Fig. 2, col. 4, l. 22-44; the wavelength conversion material 150 includes embedded phosphor but refers to the whole layer which is not present).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen with Goeoetz, Yeon, Kunii, and Ando such that the device is a micro-LED device comprising a third lattice of each of the plurality of lattice group formed as an empty space in which any material is not accommodated for the purpose of forming the blue sub-pixel without converting the emitted light (Chen, col. 4, l. 22-44). 
Regarding claim 3, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein the reflective material contained in the glass paste for a partition wall, which contains the reflective material and the glass powder, includes TiO2 (Goeoetz, [0026]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, Ando, and Chen for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein the glass powder contained in each of the first glass paste and the second glass paste has a sintering temperature of 300° C. or less (Ando, [0060]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, Ando, and Chen for the purpose of sintering the color conversion material at an appropriate temperature (Goeoetz, [0073]; Ando, [0060]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 5, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein each of the first color conversion material contained in the first glass paste and the second color conversion material contained in the second glass paste includes a quantum dot (Ando, [0041]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, Ando, and Chen for the purpose of implementing an appropriate wavelength conversion material (Ando, [0041]; Goeoetz, [0073]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 6, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein the first color conversion material contained in the first glass paste includes a red fluorescent material, and the second color conversion material contained in the second glass paste includes a green fluorescent material (Yeon, [0055]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, Ando, and Chen for the purpose of implementing an appropriate wavelength conversion material (Ando, [0041]; Goeoetz, [0073]) because 
Regarding claim 7, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein the light blocking film bonded on the lattice of the partition wall structure includes a blue cut filter film (Yeon, [0043]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, Ando, and Chen for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein the width of the paste for a partition wall which contains the reflective material and the glass powder onto the substrate in the form of the lattice is chosen based on the known shrink quantity of the material (Kunii, [0046]). Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kunii with Goeoetz, Yeon, Ando, and Chen such that in the applying of the glass paste for a partition wall, which contains the reflective material and the glass powder, onto the substrate in the form of the lattice, an area in which the glass paste for a partition wall is applied is formed to be larger by 15%-20%, than a predetermined area of the partition wall structure for the purpose of controlling the final width of the partition wall (Kunii, [0046]).
Regarding claim 9, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches separating the partition wall structure from the substrate (Goeoetz, Fig. 3G) but does not explicitly teach wherein the separating of the partition wall structure from the substrate employs any one among a laser lift off method, a chemical lift off method, a chemical mechanical polishing method, and a mechanical polishing method. Examiner takes official notice that lift off methods and polishing methods are well-known substrate removal methods in the art. Therefore it would have been obvious to a person having ordinary skill in the art to perform the wherein the separating of the partition wall structure from the substrate 
Regarding claim 10, the combination of Goeoetz, Yeon, Kunii, Ando, and Chen teaches wherein after the sintering of the first glass paste and the second glass paste, planarizing one surfaces of the partition wall structure, a first glass formed by the first glass paste, and a second glass formed by the second glass paste (Yeon, Claims 17-18).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Goeoetz, Yeon, Kunii, and Ando for the reasons set forth in the rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ALIA SABUR/Examiner, Art Unit 2812